The defendants were indicted for a forcible trespass in entering the yard of the prosecutor and there shooting his dog. The prosecutor and his family, and a man by the name of Crothers, were present, and the latter was a witness for the State and examined before the jury. It was proved that the three first-named defendants came up first, and together entered the yard, and the three last came up together, soon after the entry was made, and stood while the dog was killed — one of them being the son of the first-named defendant. Upon the closing (361) of its case by the State, the defendants' counsel moved the court to direct the jury to pass upon the cases of the last-named defendants, in order that the others might have the benefit of their testimony.
This was refused by the court, and the case being submitted to the jury as to all the defendants, they returned a verdict of guilty as to the two first, and not guilty as to the others. Judgment and appeal.
The error complained of was in the refusal of the presiding judge to direct the jury to pass upon the case as required. The separation of the cases, after the jury was charged, was not a matter of right, as claimed by the defendants, but entirely one of discretion in the judge — a discretion rarely, if ever, used, except in cases where there is no evidence against a part of the defendants, or where the court is satisfied that persons are made defendants to prevent their being examined in the case. An instance of this is where the prosecutor includes in the prosecution unnecessarily all the persons who were *Page 249 
present, thereby cutting off from the accused every chance of bringing the truth of the transaction fully before the court and jury. But even in that case the court will move with great caution in allowing the favor, and only for the purposes of justice. A prosecutor is not compelled to leave out any person he may honestly believe to be a party in a joint trespass, in order that he may be used by the other defendants; and, on the other hand, if he give no evidence against any particular person so included, the court may, in its discretion, direct the jury to pass upon his case; but even then it is a matter of sound discretion. Tidd Pr., 861; Peake Ev. (5 Ed.), 148, and 1 Phil. Ev. (6 Ed.), 68. It has been repeatedly ruled by this Court that with judgments of the Superior Court,                     (362) resting on discretion, we cannot interfere. But, in this case, we think there was not only some evidence against the defendants, in whose favor the motion was made, but strong evidence.
PER CURIAM.                           Judgment affirmed.